Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, SEQ ID NO: 64, and wherein the pharmaceutical composition does NOT further comprise an insulinotropic peptide in the reply filed on 9/29/2022 is acknowledged.
Applicants elected species (i.e. SEQ ID NO: 64) was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that anticipated it. As a result, claims 1, 15, 17, 19-20 and 22-23 have been examined and claims 2-14, 16, 18 and 24-37 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Status of the Claims
Claims 1-20 and 22-37 are pending in this application.
Claims 2-14, 16, 18 and 24-37 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1, 15, 17, 19-20 and 22-23 are presently under consideration as being drawn to the elected species/invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15, 17, 19-20 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaffer et al. (US 8895504).
With respect to claims 1, 15, 17, 19-20 and 22, Schaffer et al. teach the following derivative of amylin (Example 7; columns 35-36; claims 1 and 4-9):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

which corresponds to instantly claimed SEQ ID NO: 199, wherein X1 is K, X3 is N, X5 is A, X6 is T, X8 is A, X10 is Q, X12 is L, X13 is A, X14 is N, X15 is F, X16 is L, X17 is H, X18 is H, X19 is S, X20 is S, X22 is N, X29 is P, X31 is N, X35 is N, X37 is Y; and wherein the lysine residue is covalently bound to a lipophilic substituent via a spacer (i.e. (Glu)2(CO(CH2)18CO2H).
	With respect to claim 23, Schaffer et al. teach a pharmaceutical composition comprising the derivative of amylin and a pharmaceutically acceptable excipient (claim 2). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658